Exhibit 10.19

THE TJX COMPANIES, INC.

RESTRICTED STOCK UNIT AWARD

GRANTED UNDER STOCK INCENTIVE PLAN

January 29, 2016

This certificate evidences an award (the “Award”) of restricted stock units
granted to the grantee named below (“Grantee”) under the Stock Incentive Plan
(the “Plan”) of The TJX Companies, Inc. (the “Company”). The Award is subject to
the terms and conditions of the Plan, the provisions of which, as from time to
time amended, are incorporated by reference in this certificate. Terms defined
in the Plan are used in this certificate as so defined.

The Award consists of the right to receive, on the terms provided herein and in
the Plan, one share of Stock with respect to each restricted stock unit forming
part of the Award.

 

1.     Grantee:    Ernie Herrman 2.     Number of Restricted Stock Units Subject
to the Award:    70,186, subject to the adjustment provisions of Section 3 of
the Plan 3.     Date of Award:    January 29, 2016 4.     Performance and
Service Vesting Criteria:   

 

  (i) Subject to the satisfaction by Grantee of the service condition specified
in Section 4(ii) below and further subject to Sections 5 and 6 below: the Award
shall be eligible to vest only if the Committee certifies that performance under
the Company’s Management Incentive Plan (“MIP”) for the 2017 Fiscal Year has
been achieved at or above the Award Target Level for the 2017 Fiscal Year;
provided that, if for the 2017 Fiscal Year the Committee certifies that MIP
performance has been achieved at or above the Award Minimum Level but below the
Award Target Level, the portion of the Award that shall be eligible to vest
shall be prorated on a straight line basis (with no portion of the Award being
eligible to vest if the Award Minimum Level is not attained for the 2017 Fiscal
Year). Except as the Committee may otherwise determine, (A) “Award Target Level”
means the MIP performance level for the 2017 Fiscal Year that results in a MIP
payout of 67% of the corporate MIP target payout amount for such year and “Award
Minimum Level” means the lowest MIP performance level for the 2017 Fiscal Year
that results in any corporate MIP payout amount for such year, and (B) the Award
shall be treated as a Qualifying Award and references to MIP for purposes of
this Section 4 shall refer to MIP awards intended to qualify for exemption from
the deductibility limits imposed by Section 162(m) of the Internal Revenue Code.
If the Committee certifies that MIP performance for the 2017 Fiscal Year has
been achieved at a level below the Award Target Level, the portion of the Award
that is no longer eligible to vest pursuant to the foregoing (including, for the
avoidance of doubt, if MIP performance for the 2017 Fiscal Year is below the
Award Minimum Level, the entire Award) will be immediately and automatically
forfeited on the day of such certification.

 

  (ii) Subject to the provisions of the Award including, without limitation,
Sections 5 and 6 below, so much of the entire Award as is determined pursuant to
Section 4(i) above to be eligible to vest shall vest on a prorated annual basis
(one-seventh per fiscal year) over the seven (7)-fiscal-year period beginning
with the 2020 Fiscal Year, provided that the Grantee has remained in continuous
employment with the Company and its subsidiaries from the Date of Award through
the last day of the applicable fiscal year.

 

Number of Shares1

  

Scheduled Vesting Date

 

10,027

     Last day of FYE 2020   

10,027

     Last day of FYE 2021   

10,027

     Last day of FYE 2022   

10,027

     Last day of FYE 2023   

10,026

     Last day of FYE 2024   

10,026

     Last day of FYE 2025   

10,026

     Last day of FYE 2026   

 

1  Number of Shares is subject to adjustment pursuant to Section 3 of the Plan
and/or proration pursuant to Section 4(i) above.



--------------------------------------------------------------------------------

5. Change of Control: Upon the occurrence of a Change of Control occurring while
any portion of the Award is outstanding, the provisions of this Section 5 shall
apply to the Award, to the extent not then vested and not previously forfeited,
notwithstanding any other provision of the Award to the contrary (but subject,
for the avoidance of doubt, to Section 12 below):

 

  (i) Upon consummation of the Change of Control occurring prior to the
determination of MIP performance for the 2017 Fiscal Year, the performance
vesting condition described in Section 4(i) above shall be deemed fully
satisfied at the Award Target Level with respect to any portion of the Award
that was outstanding immediately prior to consummation of the Change of Control.

 

  (ii) Upon consummation of the Change of Control whenever occurring, if the
Committee does not provide for rollover awards as described in Section 5(iii)
below, any unvested portion of the Award (determined after giving effect to the
provisions of Section 5(i) above) that was outstanding immediately prior to
consummation of the Change of Control shall automatically and immediately vest
in full.

 

  (iii) The Committee in its discretion may, but shall not be required to,
provide in connection with the Change of Control that, in lieu of the
acceleration described in Section 5(ii) above, any unsatisfied service vesting
conditions described in Section 4(ii) above applicable to any portion of the
Award that was outstanding immediately prior to consummation of the Change of
Control shall continue to apply (with such appropriate adjustments as the
Committee may determine) from and after the Change of Control to such award or
to any stock, cash or other property into which such award is converted or for
which it is exchanged in connection with the Change of Control (any such award
or other stock, cash or other property, a “rollover award”) on such terms and
conditions as the Committee considers appropriate in the circumstances to
reflect the transaction; provided, that such continuing vesting conditions shall
provide for accelerated vesting of each outstanding but unvested rollover award
in the event Grantee’s employment is terminated in a “Change of Control
Termination” (as defined in the Employment Agreement) occurring upon or within
the “Standstill Period” (as defined in the Employment Agreement). In any case
where this Section 5(iii) applies, all references to this “Award” shall be
deemed to include, where appropriate, a rollover award as defined above.

 

  (iv) Subject to the continuing vesting condition provisions of Section 5(iii)
above, the provisions of this Section 5 shall be applied on a basis that to the
satisfaction of the Committee enables the Grantee to participate, as applicable,
as a shareholder (as to any share of Stock with respect to a restricted stock
unit subject to the Award held by the Grantee immediately prior to the Change of
Control) on the same basis as other holders of Stock.

All references to the Committee in this Section 5 shall be construed to refer to
the Committee as constituted and acting prior to consummation of the Change of
Control. For the avoidance of doubt, no Committee action permitted by this
Section 5 will be treated as an action requiring the Grantee’s consent under
Section 10 of the Plan. For purposes of the Award, “Employment Agreement” means
the employment agreement between Grantee and the Company dated October 5, 2015,
as the same may be amended and in effect from time to time.



--------------------------------------------------------------------------------

6. Termination of Employment: Subject to Section 5 above, in the event the
Grantee’s employment with the Company and its subsidiaries terminates for any
reason, the Award, to the extent not then vested and not previously forfeited,
shall immediately and automatically be forfeited. Upon a termination of the
Grantee’s employment for Cause (as defined in the Employment Agreement) all
portions of the Award then outstanding, whether vested or unvested, shall
immediately and automatically be forfeited and cancelled in their entirety.

 

7. Additional Forfeiture Conditions: For the avoidance of doubt, the Award shall
be subject to Section 8 of the Employment Agreement.

 

8. Delivery of Shares: To the extent the Award has vested as to any restricted
stock units subject to the Award under Sections 4 or 5 above, the Company shall
effect delivery on the day (the “Settlement Date”) that falls six months and one
day following Grantee’s separation from service with the Company to Grantee (or,
if Grantee has died, to such beneficiary or beneficiaries as may be designated
by the Grantee in writing, any such designation to be in such form, and
delivered prior to his death to such person at the Company, as may be specified
by the Company or, in the absence of such a designation, to the legal
representative of Grantee’s estate) of such shares of Stock with respect to such
vested restricted stock units, evidenced either by a stock certificate or by
such other evidence of record ownership as the Company deems appropriate.

 

9. Rights as Shareholder: The Grantee shall have no voting or other shareholder
rights in respect of any share of Stock subject to the Award solely by reason of
the granting of the Award. The Grantee shall have the rights of a shareholder,
including without limitation dividend rights, only as to those shares of Stock,
if any, that are actually delivered under the Award.

 

10. Unsecured Obligation; No Transfers: The Award is unfunded and unsecured, and
Grantee’s rights to any shares of Stock or other property (including cash)
hereunder shall be no greater than those of an unsecured general creditor of the
Company. The Award may not be assigned, transferred, pledged, hypothecated or
otherwise disposed of, except for disposition at death as provided above.

 

11. Section 409A: The Award and the Dividend Equivalent Payment, if any,
described in Section 13 below are intended to constitute arrangements that are
subject to and comply with the requirements of Section 409A of the Code, and
shall be construed accordingly.

 

12. Withholding: Grantee shall, no later than the date as of which any shares of
Stock or other amounts provided hereunder first become includable in the gross
income of Grantee for Federal income tax purposes or as wages subject to
employment taxes, pay to the Company, or make arrangements satisfactory to the
Committee regarding payment of, any Federal, state, or local taxes of any kind
required by law to be withheld with respect to such income. The Company in its
discretion may, but need not, satisfy any withholding obligation by accelerating
payment under the Award in the amount of the tax due. Grantee shall be entitled
to tender shares in satisfaction of minimum required tax withholding with
respect to vesting under the Award.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

13. Dividend Equivalent Payment: Upon the delivery of any shares of Stock
pursuant to Section 8 on the Settlement Date, Grantee shall be entitled to a
cash payment by the Company in an amount equal to the amount that Grantee would
have received, if any, as a regular cash dividend had he held the shares of
Stock deliverable in respect of such vested restricted stock units subject to
the Award from the Date of Grant to the Settlement Date, less all applicable
taxes and withholding obligations. Any such payment shall be paid, if at all,
without interest on the Settlement Date.

 

THE TJX COMPANIES, INC. BY:  

/s/ Carol Meyrowitz

 

Agreed:  

/s/ Ernie Herrman

Date:   January 29, 2016